DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 20 June 2019 which claims priority to PRO 62/687,565 filed 20 June 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 11 and 4 are objected to because of the following informalities:  
Claim 7 “increases lift” should be corrected to “increase lift”
Claim 11 “between the between the” should be corrected to “between the”.  
Claim 14 “increases lift” should be corrected to “increase lift”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 11, 13, 15-20 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 5-6, 11, and 16-19 recite the limitation “semi-circular” or “semi-circle” in reference to a shape, surface or radius, rendering the claims unclear, as the claims recite both first and second “semi-circle or circular” in relation to the leading edge of the flap, which would result in the flap having a semi-circle leading edge.  As detailed in the specification and within the drawings, the examiner believes that the applicant is trying to detail that portions of the leading edge of the flap are provided with radiuses as 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bent-up trailing edge (BUTE) door” or “BUTE” in claims 4-7, 15-16, 18 and 20 is used by the claim to mean “a flat gap filling portion of the wing that abuts the flap” while the accepted meaning is unknown. The term is indefinite because the specification does not clearly redefine the term and there is nothing about the figures that illustrates a “bent-up trailing edge” as the trailing edge of the “door” is flat. For examination purposes, the limitation will be satisfied by any wing which contains a portion that fills the void between the trailing edge of the wing torsion box and the flap.
Claim 13 recites the limitation “the flap leading edge falls below the neutral position” which renders the claim unclear as the flap leading edge rotates around the axis of rotation and does not fall below the neutral position.  For examination purposes, the limitation will be interpreted as “the flap trailing edge falls below the neutral position”.
Claim 17 recites the limitation "the leading edge portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be interpreted as “a leading edge portion of the flap”.
Claim 18 recites the limitation “shaping a lower surface of the leading edge portion” but does not recite what leading edge portion, the spoiler or flap, is being referenced, rendering the limitation unclear.  For examination purposes, the limitation will be interpreted as “shaping a lower surface of the leading edge portion of the flap”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dizdarevic (US 6,328,265).
- Regarding Claim 1. Dizdarevic discloses a flap and spoiler system (fig. 14) of an aircraft wing (40) comprising: 
a spoiler (70, “spoiler” column 11 line 59) having a spoiler leading edge and a spoiler trailing edge (fig. 14 illustrates the spoiler being elongated and encompassing a leading and trailing edge); and 
a flap (50, “pivotal rear portion” column 11 lines 58-59; a pivotal rear portion is equivalent to a flap) having: 
a flap leading edge and a flap trailing edge (fig. 14 illustrates the flap being elongated and encompassing a leading and trailing edge); 
an axis of rotation (O2, “axis of rotation” column 11 line 56) through the flap (50, fig. 1 illustrates the axis through the flap); and 
a top surface portion (fig. 14 illustrates a top surface portion of the flap) above the axis of rotation (O2), the top surface portion having a first semi-circular shape (fig. 14 illustrates the top surface comprising a circular shape or radius) such that, when the flap (50) rotates about the axis of rotation (O2, fig. 14 illustrates the rotation of the flap by dotted lines outlining the flap in rotated positions), the spoiler (70) trailing edge remains substantially stationary (fig. 14 illustrates that the spoiler is unmoved during rotation of the flap), wherein when the spoiler (70) trailing edge remains substantially stationary the spoiler is not driven by a spoiler drive (the spoiler is illustrated as unmoving and therefore is not driven by a spoiler drive).
- Regarding Claim 2. Dizdarevic discloses the flap and spoiler system of claim 1 wherein, when the flap (50) rotates (illustrated by dotted lines in fig. 14) about the axis of rotation (O2) and the spoiler (70) trailing edge remains substantially stationary (fig. 14 illustrates that the spoiler trailing edge does not move while the flap rotates), a gap between the first semi-circular shape (rounded top front side of the flap 50) and the spoiler (70) trailing edge remains substantially unchanged (fig. 14 illustrates that the gap is consistent, 
- Regarding Claim 3. Dizdarevic discloses the flap and spoiler system of claim 2 wherein the gap remains substantially unchanged while the flap (50) trailing edge is rotated downward to increase lift (illustrated by the lower portion of dotted lines in fig. 14) on the aircraft wing (40); and wherein the gap remains substantially unchanged while the flap (50) trailing edge is rotated upward to reduce lift (illustrated by the upper portion of the dotted lines in fig. 14) on the aircraft wing (40).
- Regarding Claim 4. Dizdarevic discloses the flap and spoiler system of claim 3 further comprising a bent-up trailing edge (BUTE) door (59) having a BUTE door leading edge and a BUTE door trailing edge (fig. 14 illustrates the door as elongated allowing it to have leading and trailing edges), the BUTE door  (59) positioned below the spoiler (70, fig. 14 illustrates the door below the spoiler).
- Regarding Claim 5. Dizdarevic discloses the flap and spoiler system of claim 4, the flap (50) further having a lower windward surface with a second semi-circular shape (fig. 14 illustrates the flap with a lower surface with a circular leading edge), wherein the semi-circular surface lies between the BUTE door (59) trailing edge and the axis of rotation (O2) when the flap (50) trailing edge is rotated upward to reduce lift (illustrated by the upper dotted lines, the circular leading edge is illustrated as being disposed between the BUTE door trailing edge and rotation axis) on the aircraft wing (40).
- Regarding Claim 6. Dizdarevic discloses the flap and spoiler system of claim 4 wherein the second semi-circular shape (illustrated by the lower portion of the flap leading edge) is configured to allow rotation of the flap trailing edge upward (illustrated by the upper dotted lines of the flap) while a gap between the second semi-circular shape and the leeward BUTE door (59) end remains substantially unchanged (fig. 14 illustrates that the gap is substantially unchanged as the flap rotates) such that contact between the semi-circular shape and the BUTE door (59) trailing edge is avoided (fig. 14 illustrates no contact between the surfaces), and wherein during the rotation of the flap trailing edge upward (illustrated by upper dotted lines) the BUTE door (59) is not driven to move by a BUTE drive (fig. 14 illustrates the BUTE door remaining stationary, allowing the BUTE door to not be driven by a BUTE drive).

- Regarding Claim 17. Dizdarevic discloses a method of manufacturing a variable camber system (fig. 14, Dizdarevic discloses the physical apparatus and therefore discloses the various manufacturing required) for an aircraft wing (40) comprising: 
forming a flap (50) to have an axis of rotation therethrough (O2); 
shaping an upper surface of a leading edge portion of the flap to have a first semi-circle shape (fig. 14 illustrates the leading edge upper surface of the flap having a radiused shape), wherein the first semi-circle shape has a first semi-circle radius that originates from the axis of rotation (O2, fig. 14 illustrates that the radius originates from the axis of rotation);
forming a spoiler (70) having a spoiler leading edge and a spoiler trailing edge (fig. 14 illustrates the spoiler as elongated, allowing it to have both leading and trailing edges); and 
assembling the flap (50) and the spoiler (70) such that, as the flap (50) rotates about the axis of rotation (O2, the rotation is depicted by dotted lines illustrating the flap above and below the flaps neutral position which is the solid line of flap 50) over a range determined by the first semi-circle shape (illustrated by the rounded upper leading edge surface), the spoiler (70) remains substantially stationary (fig. 14 illustrates that the spoiler can remain stationary while the flap rotates).
- Regarding Claim 18. Dizdarevic discloses the method of claim 17 further comprising: 
2); 
forming a bent-up leading edge (BUTE) door (59) having a leading BUTE door edge and a trailing BUTE door edge (fig. 14 illustrates the door as elongated, allowing it to have both leading and trailing edges); and 
assembling the BUTE door (59) such that an unchanging BUTE door gap remains between the second semi-circle shape and the BUTE door trailing edge as the flap rotates about the axis of rotation (O2) over a range determined by the second semi-circle shape while the BUTE door remains substantially stationary (fig. 14 illustrates the flap rotations by dotted lines, and the BUTE door remaining stationary throughout the various movements of the flap, allowing the gap to remain between the radiused lower surface of the flap and the door), wherein as the flap rotates (illustrated by dotted lines of flap 50) about the axis of rotation (O2) over the range determined by the first semi-circle shape an unchanging spoiler gap remains between the first semi-circle shape and the spoiler trailing edge (fig. 14 illustrates the flap rotations by dotted lines, and the spoiler remaining stationary throughout the various movements of the flap, allowing the gap to remain unchanged between the radiused upper surface of the flap and the spoiler).
- Regarding Claim 20. Dizdarevic discloses the method of claim 18 wherein the unchanging spoiler gap remains (illustrated within fig. 14 by the gap which remains unchanged as the flap rotates) as the flap rotates upward (50, illustrated by upper dotted lines) from a neutral position (illustrated by the solid lines of flap 50) by at least five degrees (fig. 14 illustrates the flap movement of at least 5 degrees upward) and the unchanging BUTE door gap remains (illustrated within fig. 14 by the gap which remains unchanged as the flap rotates) as the flap rotates downward (50, illustrated by lower dotted lines) from the neutral position (illustrated by solid lines of flap 50) by at least five degrees (fig. 14 illustrates the flap movement of at least five degrees downward).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that theclaimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dizdarevic in view of Rudolph (US 5,388,788).
- Regarding Claim 8. Dizdarevic discloses the flap and spoiler system of claim 7.  Dizdarevic does not disclose the flap system further comprising: 
a flap bracket pivotably coupled to the flap; and 
a linear actuator having a first end pivotably coupled to the flap and a second end coupled to the flap bracket, wherein the linear actuator drives the flap to rotate through the upward range and the downward range.
However, Rudolph discloses a similar flap and spoiler system (fig. 7a-c) further comprising a flap bracket (86, “attachment fitting” column 7 line 63) pivotably coupled to the flap (78, fig. 7a-c illustrate the pivotal coupling); and a linear actuator (94, “hydraulic actuator” column 7 line 65) having a first end pivotably coupled to the flap (fig. 7a-c illustrate the first end pivotably coupled to the flap) and a second end coupled to the flap bracket (86, fig. 7a-c illustrates the second end coupled to the bracket), wherein the linear actuator (94) drives the flap (78) to rotate through the upward range (fig. 7c illustrates the upward rotation) and the downward range (fig. 7b illustrates the downward rotation).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flap and spoiler system of Dizdarevic to incorporate the drive system of Rudolph to improve the effectiveness of the control surface as detailed by Rudolph in the abstract.
- Regarding Claim 10. Dizdarevic discloses a camber system (fig. 14) of an aircraft wing (40) comprising: 

a flap (50) having an axis of rotation therethrough (O2), the flap (50) further having a flap leading edge and a flap trailing edge (fig. 14 illustrates the flap as elongated, allowing it to have both leading and trailing edges); wherein the flap (50) is configured to at least partially rotate (fig. 14 illustrates flap rotation by dotted lines of flap 50) about the axis of rotation (O2) as the spoiler (70) trailing edge remains substantially stationary (fig. 14 illustrates the rotation of the flap with the spoiler trailing edge remaining stationary).  Dizdarevic does not disclose a flap bracket pivotably coupled to the flap at the axis of rotation such that the flap is at least partially rotatable about the axis of rotation passing through the flap and the flap bracket.
However, Rudolph discloses a similar camber system (fig. 7a-c) further comprising a flap bracket (86, “attachment fitting” column 7 line 63) pivotably coupled to the flap (78, fig. 7a-c illustrate the pivotal coupling) at the axis of rotation (X, the bracket is pivotably coupled to the flap through the linear actuator 94 at the axis of rotation) such that the flap (78) is at least partially rotatable about the axis of rotation (X, fig. 7b-c illustrate the flap rotation) passing through the flap (78) and the flap bracket (86).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the flap and spoiler system of Dizdarevic to incorporate the drive system of Rudolph to improve the effectiveness of the control surface as detailed by Rudolph in the abstract.
- Regarding Claim 11. Dizdarevic as modified discloses the camber system of an aircraft wing of claim 10, the flap (50) further having an upper surface with a first semi-circular shape (fig. 14 illustrates the upper surface of the leading edge of the flap radiused), the first semi-circular shape having a first semi- circle radius (fig. 14 illustrates the radius) that originates from the axis of rotation (O2), wherein, while the flap (50) at least partially rotates about the axis of rotation (O2) and the spoiler (70) trailing edge remains substantially stationary (fig. 14 illustrates the flap rotation by dotted lines of the flap), a gap between the between the spoiler trailing edge and the first semi-circular shape remains substantially unchanged (fig. 14 illustrates that the gap between the spoiler and flap remains unchanged).

- Regarding Claim 13. Dizdarevic as modified discloses the camber system of claim 12 wherein the gap remains substantially unchanged (fig. 14 illustrates the unchanged gap) when the flap trailing edge falls below the neutral position (fig. 14 illustrates the flap trailing edge below the neutral position by the lower dotted lines of the flap as compared to the solid lines in the neutral position) to increase lift on the aircraft wing (40, as is known in the art, lowering the flap increase lift).
- Regarding Claim 14. Dizdarevic as modified discloses the camber system of claim 13 wherein the camber system (fig. 14) is configured to allow the spoiler (70) trailing edge to remain substantially stationary (fig. 14 illustrates the spoiler trailing edge as stationary) while i) the flap trailing edge rotates upward (upper dotted lines for the flap 50) from the neutral position (solid dotted lines of flap 50) over an upward range of at least five degrees to reduce lift over the upward range (fig. 14 illustrates the upward range of at least five degrees from the upper dotted lines of the flap, and as is known in the art, raising the flap decreases lift) and ii) the flap trailing edge rotates downward (lower dotted lines of the flap 50 in fig. 14) from the neutral position (solid lines of flap 50 in fig. 14) over a downward range of at least five degrees to increases lift over the downward range (fig. 14 illustrates the downward range of at least five degrees by the lower dotted lines of the flap 50, which as is known in the art increase lift).
- Regarding Claim 15. Dizdarevic as modified discloses the camber system of claim 14 further comprising a bent-up trailing edge (BUTE) door (59) having a BUTE door leading edge and BUTE door trailing edge (fig. 14 illustrates the door as elongated allowing for both leading and trialing edges), the BUTE door (59) positioned below the spoiler (70, fig. 14 illustrates the door below the spoiler) and positioned such that a BUTE door gap lies between the trailing BUTE door edge and the flap (50, fig. 14 illustrates the gap between the trailing edge of 59 and the flap).
- Regarding Claim 16. Dizdarevic as modified discloses the camber system of claim 15 wherein a lower surface of the flap (50, fig. 14 illustrates the flap with a lower surface) has a second semi-circular shape .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dizdarevic as modified in further view of Libby (US 2006/0169848).
- Regarding Claim 9. Dizdarevic as modified discloses the flap and spoiler system of claim 8.  Rudolph discloses the linear actuator (94).  Dizdarevic as modified does not disclose the system further comprising an electric motor configured to control the linear actuator, wherein the electric motor is located remotely from an aircraft body of the aircraft wing.
However, Libby discloses a similar system (fig. 8), further comprising an electric motor (54) configured to control the linear actuator (50), wherein the electric motor (54) is located remotely from an aircraft body of the aircraft wing (16, fig. 8 illustrates the electric motor disposed within the fuselage of the aircraft body, allowing it to be located remotely to the aircraft wing).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Dizdarevic as modified to incorporate the electric motor for controlling the linear actuator as disclosed by Libby to allow for the wing weight to be minimized without incorporation of a driving motor.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dizdarevic in view of Libby (US 2006/0169848).
- Regarding Claim 19. Dizdarevic discloses the method of claim 18, wherein variations in the unchanging spoiler gap are caused by wind forces (as is known in the art, airflow disturbances can cause moveable wing portions to move resulting in insubstantial changes in gaps between various moveable wing portions such as spoilers and flaps), but does not disclose wherein the first semi-circle radius is different than the second semi-circle radius.
However, Libby discloses a similar method wherein the first semi-circle radius is different than the second semi-circle radius (fig. 7b illustrates that the upper flap leading edge and lower flap leading edge have differently radiused circular shapes).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the leading edge upper and lower radiuses of Dizdarevic to incorporate the different radiuses of Libby, as it would have been an obvious matter of design choice to make the different portions of the leading edge radiuses of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        3/5/2021